                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

ANDRE WELCH,                                       )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )            Case No. 1:18-CV-00265-NCC
                                                   )
BRIGETT AGNEW, RICKY COBB,                         )
PEMISCOT COUNTY, TERRY ATKINS,                     )
TOMMY GREENWELL, BRENDA                            )
AGNEW, LANCE STEWART, JOSH                         )
BOST, MICHAEL COLEMAN, BOBBY                       )
INGRAM, and MATT GREER,                            )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        Before the Court are various filings from plaintiff, including several pieces of

correspondence that the Court will construe as supplements to the complaint, as well as

plaintiff’s motion to proceed in forma pauperis. Although the Court will grant plaintiff’s

motion to proceed in forma pauperis, it will require plaintiff to file an amended complaint on a

court form.

                                      Procedural Background

        Plaintiff, an inmate at the Pemiscot County Jail, was one of four plaintiffs who filed the

original complaint in this action alleging violations of their civil rights.   Because a plaintiff

proceeding pro se cannot represent the rights of others, the Court ordered the complaint severed

as to each individual plaintiff, and ordered that separate cases be filed for each plaintiff.   In

addition, the Court ordered each plaintiff to either pay the filing fee or move to proceed in forma

pauperis. Plaintiff has moved to proceed in forma pauperis and filed several letters to the

Court, which the Court construes as supplements to the complaint.
                                          28 U.S.C. § 1915(b)(1)

          Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior

six-month period.        After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account.     28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward

these monthly payments to the Clerk of Court each time the amount in the prisoner’s account

exceeds $10, until the filing fee is fully paid. Id.

          Plaintiff has submitted an application to proceed in the district court without prepaying

fees or costs.    In this filing, plaintiff states he has no income, savings, or other assets from

which he could pay the filing fee. He writes to the Court that he wants to file this case free of

charge.     Taking this into account, the Court will not assess an initial partial filing fee at this

time, but will instruct the institution having custody of plaintiff to begin collecting the filing fee

each time plaintiff’s prison account exceeds $10. See 28 U.S.C. § 1915(b)(4) (“In no event

shall a prisoner be prohibited from bringing a civil action or appealing a civil or criminal

judgment for the reason that the prisoner has no assets and no means by which to pay the initial

partial filing fee.”).

                                    Legal Standard on Initial Review

          Under 28 U.S.C. § 1915(e)(2), the Court may dismiss a complaint filed in forma pauperis if

the action is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

                                                     -2-
state a claim for relief under 42 U.S.C. § 1983, a complaint must plead more than “legal

conclusions” and “[t]hreadbare recitals of the elements of a cause of action supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must

demonstrate a plausible claim for relief, which is more than a “mere possibility of misconduct.”

Id. at 679. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

at 678. Determining whether a complaint states a plausible claim for relief is a context-specific

task that requires the reviewing court to draw upon judicial experience and common sense. Id. at

679.

                                            The Complaint

          In plaintiff’s original complaint, filed on November 1, 2018, the four plaintiffs alleged as

their statement of claim:

          [R]efused grievances[,] refused to remove us from sleeping on floor[,] no phone
          contact[,] sleeping around urine and bowl usings [sic] [,] sleeping around mold[.]
          [I]t’s all due to Aaron Welch’s previous law suit cv-117-64-AGF[.] [They’re]
          retaliating please help [they’re] really on us[.] [S]end help if this letter goes out
          please God bless.

          After the Court opened a new case for each of the four plaintiffs, plaintiff Andre Welch

filed several letters. In an undated letter received by the Court on December 13, 2018, plaintiff

states:

          ANYBODY AND EVERYBODY HAD ME AND MY FAMILY SLEEPING IN
          URINE CRUEL PUNISHMENTS AND BUGS SPIDERS RESTING IN THE
          COLD FLOORS NO BEDS FOR THE FOUR OF US SHOWER CURTAINS
          HAD MOLDS RESTING SLEEPING URINE MOLD ON SHOWER CURTAIN
          ...

          WAS TREATED VERY VERY VERY DISRESPECTFUL EVEN THO[UGH]
          US FOUR KNEW WE [WERE] LOCKED UP WE UNDERSTOOD WE WAS
          IN JAIL.

                                                   -3-
Mr. Welch also alleges that another inmate, Craig Hill, was choked by correctional officer Lance

Stewart.

        For relief, plaintiff seeks a monetary settlement and release from the Pemiscot County

Jail.   See ECF No. 5.

                                             Discussion

        The original complaint named as defendants the following individuals:       Brigett Agnew,

Ricky Cobb, Pemiscot County, Terry Atkins, Tommy Greenwell, Brenda Agnew, Lance Stewart,

Josh Bost, Michael Coleman, Bobby Ingram, and Matt Greer.          The only factual allegations

against a specific defendant, however, are that defendants Brenda Agnew and Terry Atkins

witnessed defendant Lance Stewart choke inmate Craig Hill.        See ECF No. 1.     The other

defendants are not identified by their positions or duties within the jail, and no factual allegations

pertain to them.

        As an initial matter, Mr. Hill has been severed from this lawsuit and has his own lawsuit

pending related to his allegations of excessive force and failure to protect.   See Hill v. Agnew, et

al., No. 1:18-CV-266-JAR (E.D. Mo. filed Nov. 1, 2018).        Plaintiff Andre Welsh cannot bring

this claim on behalf of Mr. Hill. These allegations do not support any plausible claim for relief

of Andre Welch against any defendants.

        Because plaintiff’s allegations are spread throughout the original complaint and several

supplements, and are unconnected to any of the named defendants, it is difficult for the Court to

review his assertions under 28 U.S.C. § 1915. The Court will provide plaintiff an opportunity

to amend his allegations. Plaintiff will be required to file an amended complaint, on a court

form, containing all of the allegations he wishes to bring against defendants. Plaintiff must


                                                 -4-
follow the Court’s instructions relating to the filing of his amended complaint, as set forth below,

or he will face dismissal of his action, without prejudice.

        Plaintiff must clearly state the defendants he is pursuing allegations against, and he must

articulate, for each of those defendants, the factual circumstances surrounding their alleged

wrongful conduct. Plaintiff’s failure to make specific and actionable allegations against any of

the defendants will result in their dismissal from this case.1 Plaintiff shall have twenty-one (21)

days from the date of this Memorandum and Order to file his amended complaint. Plaintiff is

warned that the filing of the amended complaint completely replaces the original complaint and

supplements, and claims that are not re-alleged are deemed abandoned. E.g., In re Wireless Tele.

Fed. Cost Recovery Fees Litig., 396 F.3d 922, 928 (8th Cir. 2005). If plaintiff fails to file his

amended complaint within twenty-one (21) days, the Court will dismiss this action without

prejudice.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED.         [ECF No. 6]

        IT IS HEREBY ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$350 filing fee is paid in full.




1
   Plaintiff should be aware that jails are not normally suable entities. See Ketchum v. City of
West Memphis, Ark., 974 F.2d 81, 82 (8th Cir. 1992) (departments or subdivisions of local
government are “not juridical entities suable as such”). Similarly, plaintiff should understand
that liability under § 1983 requires a causal link to, and direct responsibility for, the alleged
deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).


                                                 -5-
       IT IS FURTHER ORDERED that the Clerk of Court shall provide to plaintiff, along

with a copy of this Memorandum and Order, a blank complaint form for the filing of a prisoner

civil rights complaint.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint, in

accordance with the instructions set forth above, no later than twenty-one (21) days from the date

of this Memorandum and Order.

       IT IS FURTHER ORDERED that if plaintiff fails to timely file an amended complaint

or fails to comply with the instructions set forth above relating to the filing of the amended

complaint, the Court shall dismiss this action without prejudice.

       Dated this 24th day of January, 2019.


                                                         /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                -6-
